Wood, J., (after stating the facts.) The question is, are the counties of a circuit absolutely liable for their pro rata of the stenographer’s salary of $800, where there is no money, or not sufficient money, in the “stenographer’s fund” to pay such pro rataf The question is by no means of easy solution, and the learned circuit judge has favored us with an opinion which is a forcible and plausible presentation of his views. But, after a careful consideration of the whole act, we are constrained to the opinion that he is in error. He suggests that if the fifth section read: “The stenographer shall receive a salary of $800 per annum, to be paid quarterly by the counties composing the circuit for which he was appointed, in proportion to the population that each county bears to the population of the whole circuit as shown by the last and each succeeding federal census, said salary to be adjusted by the presiding judge,” then the meaning of the section could hardly be doubted. This omits the important phrase, “out of the stenographer’s fund,” the basis of the whole contention, which, the circuit judge argues, could not change the liability of the county from an absolute one. These words, “out of the stenographer’s fund,” are definite, plain, and significant. According to the most familiar canons of construction, they must be retained, and given their obvious and natural meaning, if it is possible to do so without doing violence to the legislative intent, as gathered from the whole act. Wilson v. Biscoe, 11 Ark. 44. We think it is impossible to retain the phrase, “out of the stenographer’s fund,” in the connection used, and give the words the full force of' their plain meaning, if the act is to be construed as fixing an absolute liability on the counties, regardless of whether there is any money in “the stenographer’s fund.” But, on the contrary, this phrase can be retained, and given its unambiguous import, by construing the act as intended to fix an absolute liability upon the counties for their pro rata only in the event of there being that much money in “the stenographer’s fund.” “The stenographer shall receive a salary of eight hundred ($800) dollars per annum, to be paid quarterly out of the stenographer’s fund,” is the language. Designating a particular fund, and prescribing payment out of that fund, excludes the idea that there can be payment in any other way or out of any other fund. The conclusion by the learned judge “that all the provisions of the act about the stenographer’s tax fee charged and stenographer’s fund are inserted for the purpose of providing complete or partial indemnity to the counties, in return for the burden cast on them by the act,” is inconsistent with the language of both the fifth and sixth sections of the act; for, if such had been the design of the legislature, it would have doubtless provided for the collection of the charge of five cents for each hundred words transcribed by the stenographer, and the tax of three dollars, to be charged by the clerk and collected by the sheriff, as costs in the case, and paid into the county treasury, and stopped there; or else said, “paid into the county treasury to the general fund.” Such would have been the reasonable and natural way of expressing it if the circuit judge were correct. But the language, “and paid into the county treasury as a stenographer’s fund, which shall be hept by the treasurer as a separate fund, to be designated the stenographer’s fund,” shows that the intent of the legislature was not to reimburse the counties, but to provide the only method for raising the fund, and the only fund out of which the stenographer could be paid. This view harmonizes and makes consistent the language of the fifth and sixth sections, but no other view will; for the language of the fifth section, “to be paid quarterly out of the stenographer’s fund,” was wholly superfluous, unreasonable and meaningless if the idea was to render the counties absolutely liable, and to provide total or partial indemnity. ■ Because the sixth section provides for a tax fee of three dollars, to be collected and paid into the treasury “as the jury tax is by the law collected and paid into the county treasury,” the circuit judge reasons that, as the juror must serve, and is allowed two dollars a day absolutely for his services, although no statute in express terms provides absolutely or contingently for its payment by the county where the service is rendered, the stenographer’s salary should likewise be allowed and paid absolutely by the county in which his service is rendered. Sec. 3335 of Sand. & H. Dig. is as follows: “Jurors shall be allowed compensation as follows: Each grand or petit juror in the circuit court, per day, $2.00.” This section provides absolutely for the payment of two dollars per day to each juror. If it had read: “Jurors shall be allowed compensation as follows; Each grand or petit juror in the circuit court per day $2.00, to be paid out of a jurors’ fund,” and had there been a provision for a separate “jurors’ fund,” there might have been some analogy. But without such provisions there is none whatever, except in the amount of tax that is collected. There is no valid reason to hold that because a juror is paid his per diem absolutely by the county, the stenographer should also be' paid. But, without extending the argument further, it suffices to say that the language of the fifth and sixth sections of the act indicates clearly the legislative purpose to fix the stenographer’s salary at $800 per annum as the maximum limit; that this salary was to be paid out of a fund provided by the act for its payment; that it cannot be paid out of any other fund. It follows necessarily that, where there are not sufficient funds in the treasury of a county accumulated and set apart, as provided by the act, to meet the pro rata for that county as adjusted by the presiding judge, the salary of the stenographer is lessened pro rata. In other words, the stenographer must look alone for his salary to the fund set apart for that purpose. The salary is $800 per annum to be paid quarterly. If, when the stenographer presents his claim for allowance at the end of each quarter, there is no money, or not sufficient money in the stenographer’s fund to pay same, the claim is not for that reason void and non collectible. It is still a good and valid claim against the county whenever there shall be at the end of any quarter or at the end of the year, when fiual settlement is made, sufficient money in the treasury to the credit of the stenographer’s fund to pay same. The phrase “to be paid quarterly” was passed for the stenographer’s benefit; and if, at the end of any quarter, there is not sufficient money in the stenographer’s fund to pay the pro rata of his salary which has then accrued, he is entitled to same, or so much thereof as may then be in the stenographer’s fund, not exceeding the amount then due. If there is no money, or not siifficient to meet the salary which has then accrued, the claim is continued in force until the next quarter, and so on to the end of the year, and to the end of his term. The stenographer, under the act, in other words, can and must receive $800 per annum for his services, if the fees which have accumulated under the act for the year amount to that sum; and the salary is payable quarterly. The judgment of the circuit court making the county responsible absolutely for the payment of the stenographer’s claim is therefore erroneous, and the cause is reversed and remanded for further proceedings in accordance with this opinion.